324 F.2d 286
Clarence E. BAXTER, Plaintiff-Appellant,v.LANCER INDUSTRIES, INC., Defendant-Appellee.
No. 161.
Docket 28425.
United States Court of Appeals Second Circuit.
Argued November 8, 1963.
Decided November 8, 1963.

Grossman & Grossman, New York City (Louis Grossman, New York City, of counsel), for plaintiff-appellant.
Levy & Nevins, New York City (Saul S. Nevins, New York City, of counsel), for defendant-appellee.
Before WATERMAN, MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
Appellant's complaint seeks recovery upon three separate causes of action, and he seeks review of an order entered in United States District Court for the Eastern District of New York denying his motion for summary judgment for the full amount of damages claimed in his first cause of action, or, in the alternative, for partial summary judgment thereon for a lesser amount.


2
In open court on our own motion we dismiss the appeal for lack of appellate jurisdiction.